Citation Nr: 1003261	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
neurocardiogenic syncope. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk






INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 2004 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Ft. 
Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for neurocardiogenic syncope and assigned 
a 20 percent rating effective March 15, 2006. 

The Veteran requested a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board, and one was scheduled 
at the RO for July 23, 2007.  See 38 C.F.R. § 20.700(e) 
(2009).  However, the Veteran failed to appear for the 
hearing, and his request will therefore be considered 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

Throughout the appeal period, the Veteran's neurocardiogenic 
syncope was manifested by no more than two minor seizures 
(syncopal episodes) in the last 6 months.


CONCLUSION OF LAW

An initial rating in excess of 20 percent for 
neurocardiogenic syncope is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.124a, Diagnostic Codes 8199-8108, 8911 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for a higher initial rating for neurocardiogenic 
syncope arises from the veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.

A January 2007 statement of the case (SOC) provided notice on 
the "downstream" issue of entitlement to a higher initial 
rating, and a February 2007 supplemental SOC readjudicated 
the matter after the Veteran responded.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was less 
than adequate.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in May 2006.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim. 


Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

The Veteran's neurocardiogenic syncope is rated under 
38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8199-8108.  The 
use of the "99" series and a hyphenated diagnostic code 
reflects that there is no specific diagnostic code applicable 
to neurocardiogenic syncope, and it must be rated by analogy.  
See 38 C.F.R. §§ 4.20, 4.27.  DC 8108, applicable to 
narcolepsy, provides that narcolepsy is to be rated as 
epilepsy, petit mal.  DC 8911 is applicable to epilepsy, 
petit mal.

DC 8911 provides that petit mal epilepsy is to be rated under 
the General Rating Formula for Minor Seizures.  Under this 
rating formula, a 20 percent disability rating is assigned 
where there are at least two minor seizures in the last six 
months.  A 40 percent disability rating is assigned where 
there is an average of five to eight minor seizures weekly.  
Two notes to DC 8911 define major and minor seizures. A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for a higher initial rating, "staged" ratings 
may be warranted if the claim involves the initial rating 
assigned with a grant of service connection.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Here, for the reasons 
below, the 20 percent rating assigned for the Veteran's 
neurocardiogenic syncope encompasses the greatest level of 
disability shown at any time during the appeal period, i.e., 
since the March 15, 2006 effective date of the grant of 
service connection, and staged ratings are not warranted.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In an October 2006 letter, the Veteran stated that a 20 
percent rating would not cover his needs should his 
disability effect his ability to maintain a job.  He also 
stated he left work numerous times due to syncope symptoms.    

June 2006 private treatment records show the Veteran was seen 
in the emergency room for sudden onset chest pain, nausea, 
and dizziness while at work.  The chief complaint was 
weakness or near syncope with chest discomfort and lip 
numbness.  The physician noted a history of neurocardiogenic 
syncope.  The clinical impression was near syncope.  

On May 2006 VA examination the Veteran reported that since 
March 2006 he had one episode of disorientation and dizziness 
while playing with his dog.  He stated that he can generally 
sense when a syncopal episode is coming on.  He can be 
playing basketball for six to eight hours without event on 
one occasion and then on another play as little as 15 minutes 
and experience midsternal nonradiating chest pain along with 
syncope.  The examiner noted that the Veteran received no 
treatment for the condition and had no current healthcare 
provider.  On physical examination the Veteran was normal, 
MRI of the brain and chest X-ray were normal, and CT of the 
head was negative.  He had bradycardia by EKG and was normal 
in EEG.  The diagnosis was neurocardiogenic syncope by 
record.      

In his January 2007 substantive appeal (VA Form 9), the 
Veteran stated that his neurocardiogenic syncope is more life 
threatening than it looks on paper because it can happen 
anytime (i.e. while driving or standing at the top of a 
ladder).  

The above evidence reflects that the Veteran's disability 
picture has most nearly approximated the criteria for the 20 
percent rating assigned throughout the appeal period.  The 
Veteran is competent to report his symptoms and the Board has 
taken the Veteran's written statements and statements to the 
May 2006 VA examiner into account in rendering its decision.  
Significantly, the Veteran has never alleged that he 
experiences symptoms indicating a major seizure or that he 
has averaged at least 5 to 8 minor seizures weekly.  Rather, 
he indicated to the May 2006 VA examiner that he had one 
minor seizure while playing with his dog and the June 2006 
private treatment records show that the Veteran had a minor 
seizure at that time.  Thus, the evidence does not show that 
the Veteran had a major seizure or more than two minor 
seizures indicating that his neurocardiogenic syncope more 
nearly approximated the criteria for the next higher, 40 
percent rating under DC 8911.

The Veteran has argued in his January 2007 substantive appeal 
and elsewhere that his disability is worse than indicated by 
the number of seizures he experiences because they can happen 
any time and the consequences could be severe, such as losing 
his job or injuring himself or others while driving.  The 
Board acknowledges the Veteran's argument in this regard, but 
there is no provision in any potentially applicable 
diagnostic code that provides for a higher rating based on 
the possible consequences of seizures, and the Board is bound 
by the applicable regulations.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2009).  To the extent that the 
Veteran is arguing that the symptoms of his disability 
warrant an extraschedular rating, consideration of referral 
for an extraschedular rating requires a three-step inquiry.  
See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. 
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
question is whether the schedular rating adequately 
contemplates the veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

The discussion above reflects that the applicable rating 
criteria contemplate the number of seizures that the Veteran 
experiences.  To the extent that the Veteran argues that 
there are symptoms that are not contemplated by the 
applicable rating criteria, he has not identified specific 
symptoms that occur and can be rated, but rather, has posited 
hypothetical consequences of seizures should they occur in 
the future or at certain times.  There is no basis in the 
regulations or under Thun for consideration of an 
extraschedular rating based on potential future consequences 
of a disability.  Moreover, there is no evidence that the 
Veteran has been frequently hospitalized for his 
neurocardiogenic syncope and the Veteran indicated to the May 
2006 VA examiner that he worked 30 to 40 hours per week in a 
hardware retail store.  Thus, while the Veteran has indicated 
that he left work numerous times due to his seizures, it has 
not markedly interfered with his employment, i.e., beyond 
that envisioned by the current 20 percent rating.   See 
38 C.F.R. § 4.1 ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  In addition, there is no indication that 
the symptoms the Veteran has experienced during the appeal 
period have otherwise rendered impractical the application of 
the regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for the 
Veteran's neurocardiogenic syncope is not warranted.  38 
C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-56.  The claim for an 
initial rating in excess of 20 percent for neurocardiogenic 
syncope must therefore be denied.

Finally, the Board has considered whether referral for 
consideration of a total disability rating based on 
individual unemployability (TDIU) is warranted.  See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether a 
TDIU is warranted).  Here, the evidence reflects that the 
Veteran stated to the May 2006 VA examiner that he works 30 
to 40 hours per week, and the Veteran has not subsequently 
indicated otherwise.  Consequently, although he has indicated 
that his employment has been affected by his neurocardiogenic 
syncope and may be affected by this disability more in the 
future, he has not submitted evidence of unemployability, and 
referral for consideration of a TDIU is therefore not 
warranted.

ORDER

An initial rating in excess of 20 percent for 
neurocardiogenic syncope is denied.


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


